Citation Nr: 1222138	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  08-19 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1956 to August 1959.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which denied service connection for bilateral hearing loss, tinnitus, a right and left shoulder injury, and a left knee injury.  

The Veteran testified at June 2010 Travel Board.  The hearing transcript has been associated with the claims file.  

The Board remanded the case for further development in October 2010.  In a February 2012 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus; therefore, those issues are no longer on appeal.  All development has been completed and the case is once again before the Board for review.


FINDINGS OF FACT

1.  The Veteran's right shoulder disability is not etiologically related to active service.  

2.  The Veteran's left shoulder disability is not etiologically related to active service.  

3.  The Veteran's left knee disability is not etiologically related to active service.  


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A left shoulder disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  A left knee disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a November 2006 letter, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The November 2006 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's VA and private treatment records, a Board hearing transcript, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded a VA examination in December 2010 to address his claimed right and left shoulder and left knee disabilities.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; documents and considers the Veteran's lay statements; and includes clear opinions addressing the etiology of the Veteran's claimed disabilities along with reasons and bases for the opinions rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Service treatment records are unavailable for review in this case.  The RO requested service treatment records from the National Personnel Records Center (NPRC) in November 2006.  A July 2007 response from the NPRC shows that the Veteran's records were destroyed in a 1973 fire.  In cases where the Veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist him in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened duty includes the obligation to search for alternate medical records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  No alternate medical records were found in this case.  The RO requested service personnel records in May 2008; however, a June 2008 response shows that these records were fire-related as well.  The Veteran was notified in his August 2007 rating decision and in an April 2009 letter, respectively, that his service treatment records and service personnel records were unavailable.  The Veteran submitted additional service personnel records in July 2009.  During a June 2010 Travel Board hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony with regard to indentifying any in-service treatment or post-service treatment for the Veteran's claimed disabilities.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Additionally, pursuant to an October 2010 Board remand, the Appeals Management Center requested, in October 2010, that the Veteran clarify whether he was hospitalized for any claimed disabilities in service and to identify the location of any such hospitalization.  The Veteran was also asked to identify any outstanding treatment records that may be relevant to his claim.  The Veteran was informed that he could submit any additional information relevant to his appeal directly to VA.  In response to the October 2010 letter, the Veteran reported that he had provided information regarding his bilateral shoulder disability and left knee condition previously, noting the private treatment records that he had submitted relating to his claimed bilateral shoulder disability as well as VA treatment.  The noted private treatment records and VA treatment records were of record.  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The Board finds, therefore, that the Board has fulfilled its duty to assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran reported in various lay statements, during his June 2010 Board hearing, and during a December 2010 VA examination that he was a paratrooper in the Army and that he injured his right shoulder during a parachute jump in 1958.  He was seen at the clinic or hospital on the base for his right shoulder, was given 15 days light duty, and was treated with physical therapy.  

In a June 2008 statement, the Veteran indicated that he landed on the flash hider of his rifle, on his shoulder, during a jump and could not move his right arm after the injury.  The Veteran reported, during his Board hearing, that he injured his right shoulder, but it also loosened up the left shoulder during that same injury.  He reported that he did not have surgery on his shoulder in service, that he was told to rest his right shoulder and work it out, and that his shoulder straightened out, but that it hurt.  He reported that he did not seek treatment for his left shoulder or left knee in service, but reported that he experienced pain in the left knee which he believed was related to the parachute jumps in service.  He reported that he had at least 39 jumps in service.  During a December 2010 VA examination, the Veteran additionally reported that he had hurt both shoulders doing equipment jumps, carrying the weight on his shoulders.  

During the Veteran's Board hearing, he reported that he did not seek treatment for either shoulders or the left knee after service and that he just went ahead and worked.  He reported that finally, he wore out both rotator cuffs and required surgery.  During his VA examination, the Veteran indicated that he had continuous problems with his shoulders all these years, but did not go to any doctor until 2002 when he began having severe problems.  He reported having surgery on his left shoulder in 2003 and he had surgery on his right shoulder in 2008.  He reported having problems with his left knee ever since he was a paratrooper, but did not see any doctors 2007 when he was treated by VA.  

As the Board has discussed above, the Veteran's service records are not available in this case.  A NPRC response shows that the Veteran's service treatment records and personnel records were destroyed in a fire and could not be reconstructed.  

Private treatment records include June 2003 and December 2008 operative reports.  In June 2003, the Veteran received an injection in the left shoulder for adhesive capsulitis of the left shoulder, status post rotator cuff tendon repair.  In December 2008 the Veteran was seen for an acromioclavicular arthroplasty for a massive right rotator cuff tear.  The Board notes that the Veteran did not identify or submit private treatment records pertaining to his left or right shoulders leading up to his surgeries, nor was his history noted in the operative reports.      

VA treatment records dated from 2006 to 2011, show that the Veteran established care at VA in December 2006.  A December 2006 primary care assessment shows that the Veteran had chronic pain in the right shoulder.  The onset of pain was noted to be in 1991.  

In June 2007, the Veteran was seen at VA for left knee pain.  He reported that for the last three months, he had excruciating pain if he tried to stand or walk on the left knee.  A later June 2007 note shows that the Veteran was having problems with his left knee which was new for him.  The Veteran was referred for an orthopedic consultation in July 2007 and was diagnosed with osteoarthritis of the left knee.  

A December 2010 VA examination included a review of the claims file.  The VA examiner noted that service treatment records were not associated with the claims file.  The VA examiner described the Veteran's reported in-service injuries to the right and left shoulder and the left knee in detail.  It was noted that the Veteran was first seen, post service, for problems with the shoulders in 2002, and he was first seen for his left knee at VA in 2007.  The Veteran had a left rotator cuff repair in 2003 and a right rotator cuff repair in 2007.  A comprehensive physical examination was completed.  With respect to the Veteran's employment history, it was noted that he used to work as a mechanic, a construction worker, and a truck driver.  He retired in 2001 due to his age or duration of work and was not employed at the time of the examination.  The Veteran was diagnosed with (1) status post rotator cuff tendon repair, left shoulder; (2) status post rotator cuff tendon repair with decompressive acrominoplasty resection of the distal clavicle, right shoulder; and (3) degenerative joint disease of the left knee with minimal loss of function.  

The VA examiner concluded, after a review of claims file and medical records, obtaining a history, and performing a physical examination, that the Veteran's bilateral shoulder condition, status post rotator cuff tendon tears, was less likely related to his military service, as there was no documentation or evidence that he had any chronicity of any shoulder condition since discharge from service in 1959, and he did not see any doctor for his shoulder condition until 2002.  The VA examiner opined that the Veteran's bilateral shoulder condition was more likely related to his post-service occupation as a truck driver.  

The VA examiner, similarly, opined that the Veteran's left knee condition with degenerative changes was less likely related to his military service as there was no documentation or evidence that the Veteran had any chronicity of a knee condition since discharge from service in 1959, and he did not see a doctor for his left knee problem until 2007 when he was seen at VA.  It was mentioned by his primary care provider that the left knee problem was new to the Veteran.  The VA examiner opined that the Veteran's left knee condition with degenerative changes was more likely related to the normal wear and tear process of his age and his post-service occupations.  

The medical evidence of record shows that the Veteran has a currently diagnosed status post rotator cuff tendon repair of the left shoulder; status post rotator cuff tendon repair of the right shoulder; and degenerative joint disease of the left knee.  

The earliest medical evidence of a diagnosed disability of the left shoulder was in 2003.  The earliest medical evidence of a diagnosed disability of the right shoulder was in 2008.  The earliest medical evidence of a diagnosed disability of the left knee was in 2007.  Therefore, the Board finds that arthritis was not shown to be manifest within one year of the Veteran's separation from service. 

The Veteran testified that he injured his right shoulder in service, and that he was treated for his right shoulder at an Army hospital or clinic with 15 days light duty and physical therapy.   He indicated that his right shoulder had improved, but that he had pain in service.  The Veteran reported experiencing problems with the left shoulder and the left knee in service, but reported that he was not treated for this.  He believed that his left knee and left shoulder problems were due to parachute jumps he performed in service.  The Veteran also reported chronicity of symptomatology after service.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Orthopedic disorders, however, are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465   (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

The Board finds it probative that the earliest post-service treatment for the Veteran's shoulders was noted to be in 2002; 43 years after the Veteran's separation from service, and the earliest post-service treatment for the left knee was in 2007, 48 years after the Veteran's separation from service.  VA treatment records indicate that the Veteran had a more recent onset of pain in the right shoulder, beginning in 1991; and the onset of pain in the left knee was noted to be in 2006.  The Board finds that the lack of a documented chronic symptomatology from 1959 to 2002 or 2007 suggests against onset of any of the Veteran's current disabilities of the shoulders or left knee during service or within a year thereafter.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran did not have onset of a chronic right shoulder, left shoulder, or left knee condition in service.  

A December 2010 VA examiner opined that claimed right shoulder, left shoulder, and left knee disabilities were less likely than not related to the Veteran's period of service, and were more likely related to his post-service occupation, and that his left knee was additionally more likely related to wear and tear due to his age.  According to the United States Court of Appeals for Veterans Claims (Court or CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  The Board finds that the VA opinion is probative in that it was based on available lay and medical evidence of record as well as lay evidence provided by the Veteran during examination.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The history cited and discussed by the VA examiner was accurate.  Based on the lack of treatment for these conditions until 2002 and 2007, respectively, many years after, service, the VA examiner found that the Veteran's currently claimed disabilities were likely unrelated to service.  The Board finds that the VA examiner has provided sound reasons and bases for the opinions rendered, based on the available evidence.  The Veteran has not otherwise provided competent and credible evidence which relates his currently claimed disabilities to service.  In light of the foregoing, the Board finds that service connection for a right shoulder disability, a left shoulder disability, and a left knee disability is not warranted. 

C.  Conclusion

Current bilateral shoulder and left knee disabilities were not incurred in service, according to the competent and probative evidence of record.  Therefore, the Board concludes the preponderance of the evidence is against finding that the Veteran has a right shoulder disability, a left shoulder disability, or a left knee disability etiologically related to active service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim. 


ORDER

Service connection for a right shoulder disability is denied. 

Service connection for a left shoulder disability is denied. 

Service connection for a left knee disability is denied. 




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


